GRIER, Circuit Justice.
It is no objection to a claim for salvage that the service has been rendered By the officers and crew of a national vessel; or that such vessel is in the service of the sovereign of a foreign nation.
The right of a consul to intervene on behalf of citizens of his own country who are absent but interested, seems too well established in practice to be doubted. He cannot intervene for his sovereign when such sovereign has a minister or ambassador resident in the country. Regularly he should state for whom he intervenes, more fully than is set forth in this bill. But this defect may be remedied as suggested, and carried out by the final decree.
I concur with the district court, that the services rendered by Captain Adams and Lieutenant Robson are highly meritorious, and partake of the nature of salvage service, and should therefore be liberally rewarded.
On principles both of policy and justice, salvage services should be estimated on a more liberal and enlarged scale than a mere compensation for work and labour. It is a reward for rescuing a ship from some impending danger and distress. Its ingredients are, 1st, enterprise in the sailors in rendering assistance in tempestuous weather, and at risk of life. Secondly, the degree of danger and distress from which the property is rescued. Thirdly, the degree of labour and skill displayed by the sailors, and the time they are occupied. And fourthly, the value of the property saved. When all these occur, a large reward ought to be given; but where none such, or scarcely any take place, the compensation can hardly be denominated a salvage reward; it is little more than a mere remuneration pro opere et labore. The Clifton, 3 Hagg. Adm. 120.
1. The Huntress, at the time these services were rendered, was not in immediate or imminent peril; though from the sickness of her commander (the first mate,) and the nautical ignorance of the second mate, on whom the command devolved, she had been brought into a situation where it was highly probable she might incur great danger. The danger from pirates is perhaps more imaginary than real; it may have been possible, though not probable, on a coast frequented daily by British war steamers. The men had sufficient skill to navigate the vessel clear of any visible dangers, such as running her on shore in the day time, though without knowledge sufficient to guide her through the ocean, *1063or to conduct her to her place of destination.
2. The assistance rendered to her by Lieutenant Bedingfield required neither enterprise nor risk of life or property. The crew ol' the Jackall rendered no service or labour whatever, nor were required to render any. The Jackall, a public vessel, was not diverted from the performance of her regular duty on the coast. The service rendered by Mr. Barret, though requiring the nautical skill of a pilot, subjected him to no unusual risk, and required no uncommon skill. The conduct of Lieutenant Bedingfield, Captain Adams and Mr. Barret in the whole transaction, was highly honourable and morally meritorious, though requiring no great enterprise or physical exertion, or subjecting them to unusual peril. But the services of Lieutenant Kobson were undoubtedly characterized by all these qualities. I shall not stop to inquire whether the sickness, which attacked him after he went on board the Huntress, can be attributed to any peculiar infection to which he was subjected on hoard that vessel. It is enough that he suffered after he came on board; that he was cut off from medical assistance, and in great danger of life; and we do not know that any other cause produced the evil. Whether he can be said to have voluntarily encountered a danger which neither he nor Captain Adams anticipated when this service was undertaken; or whether if such a consequence had been anticipated, the danger would not have probably been encountered, are speculations which cannot affect the ease.
Lieutenant Robson is, therefore, the only person who has incurred any hazard or unusual labour, or expended time or money in rendering salvage services to the Huntress. The other officers named rendered services undoubtedly meritorious and useful, and deserving a liberal reward from the owners of the Huntress; but the owners of the salving vessel (the British admiralty) and the crew rendered no service whatever that can be appreciated, and the case is not one of military salvage. The loss of the service of Lieutenant Robson, if of any importance to the admiralty, will be compensated by the deduction from his pay while out of actual service.
The practice of the last century in salvage cases is thus described by Sir Edward Simpson: “The maritime laws of England fix no certain proportion in cases of salvage, but are governed by circumstances of danger, hazard, trouble and expense of saving. An eighth or tenth, except in cases of extreme hazard, is as much as is usually allowed. In some cases of extreme hazard, one-third, one-fourth, one-sixth or one-ninth, or a sum of money only, on account of salvage is given.” In this country in cases of derelict, or saving from imminent and impending destruction, with great hazard and labour, it is usual to allow a half, a third, or a fourth. The fact that one of a crew of eight persons coming from the coast of Africa, was taken with the fever, is no evidence that any uncommon or extreme hazard has been encountered,
As there are but four persons who have actually rendered any service at all to the Huntress; as three of these encountered no hazard, and performed no labour, except twenty-four hours’ pilotage by one of them; as the vessel, though astray and lost in one sense of the word, was not in any immediate or imminent peril, I do not think it a case-which calls for one fourth of the vessel and cargo, after paying all expenses, in order to give a liberal remuneration for the labour and peril encountered in rendering this service.
The decree is therefore modified as follows: —Out of the gross value of the Huntress and cargo, $14,600—
1. Pay expenses, &c., $576.32, as taxed by district court.
2. Taxable costs and proctor of libellants’ fees reasonably due in district court, and taxable costs in this court
3. To Lieutenant Robson, $1400; to Captain Adams, of H. B. M.’s ship Gladiator, $300; to Lieutenant Bedingfield, of the Jack-all, $200; to master’s assistant of the Jackall (Barrett), $100.